DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3 and 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsunaga (US 2010/0304066) in view of Hashimoto et al. (JP 5-39412, machine translation attached) and Franclet et al. (US 4369599), all cited on 4/22/19 IDS.
For claim 1, Matsunaga teaches a method of manufacturing a plant receptacle (bag described in paras 0024, 0064, and 0066) wherein the following steps are performed: a) a polylactic acid (PLA) thread is covered with a flexible aliphatic polyester (paras 0018, 0057, 0060), said flexible aliphatic polyester comprising 0.1% to 1% by mass of organic material (amide wax described in paras 0026 and 0041-0046 includes compounds containing carbon, e.g., carboxylic acids), such that the flexible aliphatic polyester covers the PLA thread (paras 0018, 0057, 0060), thereby creating a weldable biodegradable thread (paras 0018, 0057, 0060); b) using said weldable biodegradable thread in a woven or non-woven process, making a permeable sheet material (paras 
Matsunaga is silent about the flexible aliphatic polyester comprising 10 wt% to 90 wt%; c) continuously forming said sheet material into a continuous receptacle, by bringing side edges of said sheet material into contact and welding said side edges together; d) cutting said continuous receptacle in predetermined lengths thereby creating separate plant receptacles or wherein said continuous receptacle is perforated substantially perpendicular to a longitudinal direction of the continuous receptacle at predetermined intervals, thereby allowing separate plant receptacles to be detached from the continuous receptacle.  
Hashimoto et al. teach a method of manufacturing a biodegradable sheet material capable of use in plant cultivation (para 0026 of machine translation) comprising flexible aliphatic polyester (compound formed by refs. A and B) comprising between 10 to 90 wt% organic material A (para 0011 of machine translation describes ref. A constituting vegetable materials, such as pulp, a wood piece, wood flour, wood fibers, a wood chip, single plate waste, plywood waste, used paper, straw, chaff, a kaoliang, bagasse, a bamboo, straw, and a coconut, for example; the translated Abstract and para 0010 of the machine translation describes 3-97% by weight of ref. A). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flexible aliphatic polyester of Matsunaga to comprise between 10 to 90 wt% organic material as taught by Hashimoto et al. in order to provide good mechanical properties, such as heat resistance and flexibility, since in the case 
Franclet et al. teach a method of manufacturing a plant receptacle (Figs. 8-9) comprising c) continuously forming said sheet material 8,8a,11,12,12a into a continuous receptacle (Fig. 8), by bringing side edges of said sheet material into contact and welding said side edges together (col 2, ln 44-60 describes heat-welding; col 4, ln 18-19 makes clear that Fig. 8 shows the production of a ball); d) cutting said continuous receptacle in predetermined lengths thereby creating separate plant receptacles (see Fig. 9; col 3, ln 3-5) or wherein said continuous receptacle is perforated substantially perpendicular to a longitudinal direction of the continuous receptacle at predetermined intervals, thereby allowing separate plant receptacles to be detached from the continuous receptacle in order to produce plant receptacles industrially at high production rates while allowing capability of grouping the plant receptacles together for packing and transportation and in which the roots of the plants are never in direct contact during production, packing or transport (col 3, ln 50-60). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of manufacturing a plant receptacle of Matsunaga to include c) continuously forming said sheet material into a continuous receptacle, by bringing side edges of said sheet material into contact and welding said side edges together; d) cutting said continuous receptacle in predetermined lengths thereby creating separate plant receptacles or wherein said continuous receptacle is perforated substantially 
For claim 3, Matsunaga as modified by Hashimoto et al. and Franclet et al. teach (references to Franclet et al.) wherein between steps c) and d) a further method step c1) is introduced wherein the formed continuous receptacle is filled with a growth medium either during or after forming of the plant receptacle (Fig. 8 shows the cultivation substrate being placed in the grooves of ref. 11 during the formation of the plant receptacle; col 5, ln 42-54), thereby creating a pre-filled plant receptacle (Figs. 8-9).  
For claim 6, Matsunaga as modified by Hashimoto et al. and Franclet et al. teach wherein the PLA thread is co-extruded with said flexible aliphatic polyester (Matsunaga para 0158 describes using a spinneret, which is a device used to extrude a polymer, to form a sheath-core type filament with PLA P1 (para 0125) forming the core portion and aliphatic polyester polymer P5 forming the sheath portion (para 0156)).  
For claim 7, Matsunaga as modified by Hashimoto et al. and Franclet et al. teach wherein the flexible aliphatic polyester comprising 10 wt% to 90 wt% organic material (Hashimoto et al. paras 0010-0011 and Abstract; see above rejection of claim 1) 
For claim 8, Matsunaga as modified by Hashimoto et al. and Franclet et al. (references to Hashimoto et al.) teach wherein the organic material is selected between or is a mixture of bamboo (para 0011 of machine translation), soya, coconut (para 0011 of machine translation), flax, and/or banana, where the organic material is added to the aliphatic polyester in liquid, pulverized or granular form (para 0011 describes pulp, pieces, flour, fibers and chips; thus, the organic fiber is at least pulverized).  
Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsunaga (US 2010/0304066) in view of Hashimoto et al. (JP 5-39412, machine translation attached) and Franclet et al. (US 4369599), all cited on 4/22/19 IDS, as applied to claims 1 and 3, and further in view of Dalton (US 3611634).
For claim 4, Matsunaga as modified by Hashimoto et al. and Franclet et al. teaches (references to Franclet et al.) wherein before step c1) or d) a weld is formed across the continuous receptacle substantially perpendicular to a longitudinal direction of the continuous receptacle (Fig. 8 shows a weld (formed by glue 10 or the like, as shown in Fig. 4 embodiment) between separate plant receptacles formed across the continuous receptacle perpendicular to a longitudinal direction of the continuous receptacle).  

Dalton teaches a method of manufacturing a plant receptacle wherein before step c1) or d) a pair of welding cams 1x,1x (Figs. 1 and 1c) creates a weld across the continuous receptacle (col 3, ln 43-61) in order to provide heat to properly fuse sides of the strip of material together (col 3, ln 58-63). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the weld in the method of Matsunaga in view of Hashimoto et al. and Franclet et al. to be formed by a pair of welding cams as taught by Dalton in order to provide heat to properly fuse sides of the strip of material together.
For claim 5, Matsunaga as modified by Hashimoto et al. and Franclet et al. is silent about wherein the sheet material is formed and welded around a conical former, thereby creating conical plant receptacles.  
Dalton teaches a method of manufacturing a plant receptacle wherein the sheet material is formed and welded around a conical former (c’), thereby creating conical plant receptacles 4 (Fig. 1; col 3, ln 43-61) in order to properly fuse sides of the strip of material together to form the plant receptacles (col 3, ln 58-63). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the in the method of Matsunaga in view of Hashimoto et al. and Franclet et al. to include wherein the sheet material is formed and welded around a conical former, thereby creating conical plant receptacles as taught by Dalton in order to provide heat to properly fuse sides of the strip of material together.
Allowable Subject Matter
Claim 2 is allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/28/22 have been fully considered but they are not persuasive. 
Applicant argued for claims 1, 3 and 6-8: Matsunaga discloses a non-woven fabric, which includes a PLA thread. The non-woven fabric is disclosed for use as a sanitary article and being a biodegradable bag-shaped article having a take-out opening on one side of the bag. Alternatively, the article may be a bag which is made to contain various contents such as an exothermic agent, a desiccant and an insect repellent, and then closed by heat-sealing so as to have no opening ([0068] and [0071]). 
The non-woven fabric disclosed by Matsunaga is not for use as a plant receptacle but intended for a completely different use as a bag for containing various contents such as an exothermic agent, a desiccant, and an insect repellent. Because of the different intended uses, the physical properties of the bag-shaped end-product in Matsunaga is also very different in regard to permeability and flexibility compared to the physical properties of a plant receptacle. 
Contrary to the Examiners conclusion, it is asserted that Matsunaga in paragraph [0071] teaches that the non-woven fabric must be carried out with a density of 15-30 g/m^2 such that holes are avoided. Thus, from reading Matsunaga, a skilled person in the art would be taught to produce a non-woven nonpermeable material, whereas in the present invention, it is intended to obtain a non-woven but permeable material constituting the wall of the plant receptacle. 
Hashimoto is directed to provide a true biodegradable alternative to plastics [0008]. Hashimoto does not disclose use of the material in fiber-form, nor the further step of creating non-woven mats. Just the opposite: from [0020] in Hashimoto, it is clear, that this reference is directed to providing an alternative to regular plastic which may be formed and shaped using  well-proven technologies used for regular plastic materials, such as for example injection molding. 
Further, it is disagreed with the Examiner's conclusion regarding agricultural or plant cultivation use with reference to paragraph [0026] of Hashimoto. Paragraph [0026] relates to a test, where a sheet made from the plastic according to Hashimoto is partly buried in soil. The aim of this test is not described as using it for agricultural or plant cultivation purposes, but rather to test the materials biodegradability under "real" circumstances. 
The fact that the material according to Hashimoto comprises a percentage of organic material for use in a biodegradable plastic for molding purposes, will not teach the skilled person to the complicated process of extruding the material into the fiber constructions of the present invention. There are no indications or hints in Hashimoto that would lead a skilled person in that direction. 
Hashimoto discloses the biodegradable sheet as being permeable. But contrary to the Examiner's assessment based on the wrong teaching of a permeable fabric, it is submitted that the distinguishing feature of an intended non-permeable fabric by Matsunaga and the permeable sheet material in Hashimoto will point the skilled person away from combining the teachings of these references. 
Franclet. teaches of a plant receptacle formed of a permeable sheet material by connecting/welding the two opposing side edges of the sheet material together to form a band of open-ended pockets arranging with a growth medium or substrate in the open-ended pockets enclosing the plant roots. The aim of the receptable according to Franclet is to wrap plant roots/seedlings, such that a growth media is provided around the root/seedling, without having to insert the root/seedling into the growth media itself. Accordingly, the construction disclosed by Franclet is in fact a construction of two materials arranged concentrically/co-axially, as evident from all the figures. 
Franclet is silent about use of polylactic acid (PLA) PLA thread covered by a layer of a flexible aliphatic polyester comprising between 10 to 90 wt% organic material. Franclet. is also silent about the physical properties of the cultivation substrate. Hence, a skilled person would not from reading Franclet be pointed or hinted in the direction of making fibers from a PLA thread and even less from a PLA thread covered by a flexible aliphatic polyester containing organic material. In addition, the teaching from Franclet is to use two sheet materials and connect/weld these together before forming the plant receptable. This is contrary to the claimed method in claim 1 of folding a sheet material into a continuous receptable and then welding the sides together. As neither Matsunaga nor Hashimoto discloses a use of the sheet materials for plant receptables it is disagreed that it would be obvious for a skilled person to combine the teachings of Franclet with either of Matsunaga or Hashimoto to arrive at the solution presented in claim 1. 
Considering the foregoing, the rejection of claim 1 and dependent claims 3 and 6-8 should be reconsidered and withdrawn.
The Examiner respectfully disagrees. Matsunaga’s invention is clearly directed to a nonwoven fabric and production method thereof, as described in para 0001, and Matsunaga’s biodegradable bag described in paras 0024, 0064, and 0066 is capable of use as a plant receptacle; thus, meeting the intended use term “plant receptacle” in claim 1. Matsunaga at para 0068 describes the “bag having a take-out opening on one side of the bag, or alternatively, may be a bag which is made to contain various contents such as an exothermic agent, a desiccant, and an insect repellent, and then closed by heat-sealing so as to have no opening”. From this passage, it is clear that the bag need not contain the exothermic agent, desiccant or insect repellent, as applicant appears to argue. A container such as Matsunaga’s biodegradable bag may be used to grow or house plants. Because applicant’s claimed method is directed to a method of manufacturing not a method of use, rightly, there are no claimed steps positively reciting growing plants in the plant receptacle, for example. Furthermore, it is unclear how applicant has arrived at the conclusion that Matsunaga’s non-woven material is nonpermeable. Matsunaga’s para 0071 discusses that when the weight is less than 15 2, “holes are formed” and “back-wetting tends to occur” yet when the weight exceeds 30 g/m2, “the nonwoven fabric tends to be poor in flexibility and permeability”, which leads to the conclusion that some permeability is desired and in fact achieved at the preferable weight of 15 to 30 g/m2, meeting the limitation “a permeable sheet material” in claim 1. Although holes allowing back-wetting is undesirable so is low permeability; thus, some level of permeability is clearly preferred. Therefore, the prior art meets the claims.
Hashimoto et al. teach forming a sheet material in paras 0020 and 0022, which describe at least sheet molding and press molding to form a sheet. Nowhere in applicant’s claim is plant cultivation recited; however, the sheet of Hashimoto et al. is capable of use in plant cultivation as stated in para 0026 in which the sheet is half buried in organic cultivation soil. Although this description might be of a test over a certain amount of time for biodegradability, plants are nevertheless capable of being grown in the organic cultivation soil on or around the sheet of Hashimoto et al. during this time.  Regarding applicant’s argument that Hashimoto et al. do not teach the process of extruding the material, it is noted that extrusion is not claimed in claim 1. Only in dependent claim 6 is it claimed that the PLA thread and flexible aliphatic polyester are “co-extruded”, which is taught in Matsunaga’s para 00158 as described in the above rejection. Hashimoto et al. need not teach co-extrusion because the base reference, Matsunaga, teaches the limitation. Matsunaga also teaches the sheet material being permeable, as described above. Hashimoto et al. is instead relied upon for the teaching of flexible aliphatic polyester comprising between 10 to 90 wt% organic material, which applicant does not dispute. Therefore, the prior art meets the claims.

The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to use the sheet materials of Matsunaga in view of Hashimoto et al. to form the plant receptacles as recited in claim 1 steps c) and d) as taught by Franclet et al. in order to provide high production rates and efficient packing and transport, as described in Franclet at col 3, ln 
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Franclet et al. is analogous because it is within applicant’s field of endeavor, teaching manufacturing of a plant receptacle and is even classified in the CPC category where applicant’s invention is classified, A01G9/02*. Matsunaga and Hashimoto et al. are analogous because each is concerned with producing a biodegradable and permeable sheet material (Matsunaga, paras 0011 and 0071; Hashimoto et al. paras 0008-0009, 0011 and 0026), which is reasonably pertinent to applicant’s problem of concern (applicant’s specification, pg. 5, ln 4-11). Therefore, the references are analogous. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643